Citation Nr: 0433999	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  99-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a shell fragment wound to the right 
leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney at 
law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service from May 1944 to 
December 1945.

In December 1956 the veteran was granted service connection 
for residuals of a shell fragment wound to the right leg.  A 
10 percent disability rating was assigned.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Manila, 
Philippines which increased the veteran's evaluation for his 
service-connected residuals of a shell fragment wound to the 
right leg from 10 percent to 20 percent disabling.  The 
veteran disagreed with the assigned disability rating of 20 
percent. 

In a decision dated March 5, 2001, the Board denied the 
veteran's claim of entitlement to an increased rating.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In April 
2002, representatives of the veteran and the Secretary of 
Veterans Affairs filed with the Court a Joint Motion to 
Remand and to Stay Further Proceedings (the Joint Motion).  
On April 16, 2002, the Court issued an Order which granted 
the Joint Motion, vacated the Board's March 2001 decision and 
remanded the case to the Board, directing that the veteran be 
provided with notice under the Veterans Claims Assistance Act 
of 2000 (VCAA) and that he be provided with an updated VA 
examination, including x-rays.  

In December 2003, the Board remanded this case to the RO for 
further development pursuant to the Joint Motion.  After this 
requested development was accomplished, the RO issued a 
Supplemental Statement of the case in July 2004 which 
continued to deny the veteran's claim.  The case has been 
returned to the Board for further appellate review.




FINDINGS OF FACT

1.  The medical evidence of record shows that the residuals 
of a shell fragment wound to the right leg are manifested by 
pain in the right knee and leg, a healed scar with slight 
adherence to the underlying tissue but without evidence of 
ulceration, and a metallic foreign body imbedded in the 
proximal end of the right tibia.  The evidence does not 
indicate muscle loss or atrophy, neurological involvement, or 
loss of function due to pain.  

2.  The medical evidence of record, including a May 2004 x-
ray study, establishes that the veteran has been diagnosed 
with arthritis of the right knee.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for muscle injury residuals of a shell fragment wound 
to the right leg have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Code 
5312 (2004).

2.  The criteria for a separate 10 percent disability rating 
for arthritis of the right knee under Diagnostic Code 5003 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2004); Esteban v. Brown, 6 Vet. App. 259, 261(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connection residuals of a shell fragment wound.  Essentially, 
the he contends that his symptoms create a disability picture 
which warrants the assignment of an increased rating.  More 
specifically, the veteran through his attorney has argued 
that his complaints of pain and clinical evidence of 
arthritis require an increase in the current rating.  

 Initial matter - the Joint Motion

The procedural history of this case has been set out in the 
Introduction above. Of note is the Court's April 2002 order, 
based on the Joint Motion, which vacated the Board's March 
2001 decision and remanded the case so that the Board could 
provide notice and assistance as required by the VCAA.  VA's 
efforts to ensure compliance with those obligations will be 
discussed in greater detail below.  
The Joint Motion also specifically directed that VA provide 
an examination which would include x-rays.  No other reasons 
were stated for the remand.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The VCAA 

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  

Crucially, pursuant to the Joint Motion and the Board's 
subsequent remand, a letter was sent to the veteran in April 
2004, with a copy to his attorney, which was specifically 
intended to address the requirements of the VCAA.  The letter 
explained in detail the evidence needed to substantiate a 
claim for increased rating of the veteran's right leg 
disability.  The letter notified the veteran that in order to 
receive an increased disability rating he must provide 
evidence "showing that this condition has worsened" and 
advised the veteran to send evidence of medical treatment in 
order to substantiate his claim.  Moreover, the April 2004 
letter enumerated the evidence already received.  Thus, the 
letter not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2004 VCAA letter, the veteran was informed that VA was 
"responsible for getting the following evidence:  Relevant 
records from any Federal agency.  This may include medical 
records from the military [and] from VA hospitals (including 
private facilities where VA authorized treatment.)..."  The 
letter further advised that VA would "make reasonable 
efforts to get...relevant records not held by a Federal agency.  
This may include records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR 
§ 3.159(b)(1) (2004).  The April 2004 letter asked the 
veteran to describe any additional information he wanted VA 
to obtain.  Further, the letter advised the veteran that "It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency".  The letter further advised the 
veteran to sign a release to give VA the authority to request 
documents from private healthcare providers.  Additionally, 
the veteran was advised that it was ultimately his 
responsibility to provide VA with enough information to 
sufficient describe any evidence he wished for VA to obtain 
in support of his claim.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2004 letter included notice 
that "If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran and his attorney of the information, and medical or 
lay evidence, not previously provided to VA that was 
necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the April 2004 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was next adjudicated by the RO in July 2004, 
prior to the expiration of the one-year period following the 
April 2004 notification of the veteran of the evidence 
necessary to substantiate his claim, does not render the RO's 
notice invalid or inadequate.  The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  In this 
case, the letter sent to the veteran expressly notified him 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  

The Board additionally observes that in a statement in 
support of his claim dated July 29, 2004, the veteran 
specifically indicated that he had no more evidence to 
submit.  He requested that his appeal be forwarded to the 
Board "immediately".  
Thus, it appears that no additional evidence is forthcoming 
and that it would be useless under these circumstances to 
wait for the one year notification period to expire. 

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and has reviewed the medical records submitted by the 
veteran and his attorney.  Further, the RO provided the 
veteran with a VA examination in November 1998 and also in 
May 2004 in compliance with the April 2002 Joint Motion to 
Remand.  The veteran and his attorney have not identified any 
additional evidence that should be obtained.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran was informed 
of his right to a hearing and originally in his November 1999 
appeal had requested a hearing with a Member of the Board of 
Veterans' Appeals at the RO.  The veteran subsequently 
withdrew his hearing request and has not requested that a 
another hearing be scheduled.  The veteran and his attorney 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  See 38 C.F.R. § 3.103 
(2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

A request for an increased rating must be viewed in light of 
the entire relevant 
medical history. See 38 C.F.R. § 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004). 

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2004).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above. The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection. Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles. The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intramuscular scarring. 
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements. The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function. 
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  Id. 

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

The veteran is seeking an increased rating for his service-
connected shell fragment wound of the right leg, which is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5312 (2004). 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds, for the reasons discussed below, that the 
veteran's service-connected residuals of a shell fragment 
wound to the right leg is most appropriately evaluated under 
Diagnostic Code 5312 [muscle injury, Muscle Group XII].  The 
veteran and his attorney have not suggested that another 
diagnostic code is more appropriate.

The veteran through his attorney has stressed that the 
medical evidence of record includes evidence of arthritis.  
Although this is true, the primary symptomatology, both 
historically and at present, involves the muscle injury, not 
arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis 
established by x-ray evidence is rated based upon limitation 
of motion of the affected joint.  

Leg motion limited on flexion to 15 degrees warrants a 30 
percent evaluation; limitation to 30 degrees warrants 20 
percent; limitation to 45 degrees warrants 10  percent; and 
limitation to 60 degrees is noncompensable. The 1998 VA 
examination revealed that the veteran could bend his knee 110 
degrees without pain.  The May 2004 examiner found that 
despite slight to moderate pain, the veteran had a full range 
of motion.  Therefore, the application of Diagnostic Code 
5260 would not result in the assignment of even a compensable 
evaluation.

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is noncompensable. The 1998 VA 
examination indicated that the veteran could fully extend his 
leg without pain.  The May 2004 VA examination confirmed that 
the veteran had full range of motion, noting further that any 
pain on full range of motion during flare-ups does not 
significantly limit the veteran's functional ability.  
Inasmuch as the veteran has full extension of his right leg, 
the application of Diagnostic 5261 would result in a 
noncompensable rating.

In short, application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261, which involve limitation of leg motion, would 
not avail the veteran.  Examination reports indicate that 
ranges of motion of the veteran's right leg are normal or 
nearly so.  Accordingly, a disability rating in excess of the 
currently assigned 20 percent would not be available under 
either of these codes.  Therefore, rating the veteran's 
disability under Diagnostic Code 5003 would not be 
appropriate.  The matter of arthritis will, however, be 
addressed by the Board below in a different context.

The veteran has been noted to have a healed, non-tender, 
slightly adherent scar on his right knee.  Superficial scars 
are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
maximum compensable rating is 10 percent disabling.  Again, 
as the veteran is currently evaluated as 20 percent disabled 
under Diagnostic Code 5312, it would not benefit him for his 
service-connected disability to be evaluated under Diagnostic 
Code 7804.

Neurological injuries are rated under 38 C.F.R. § 4.124a. 
Although the veteran complained of numbness of the right leg, 
there is no clinical evidence of a neurological disability. 
Indeed, both the May 2004 and the November 1998 VA examiners 
specifically indicated that there were no neurological 
findings.  Therefore, the Board finds that 38 C.F.R. § 4.124a 
is not applicable.  

Accordingly, the veteran's service-connected shell fragment 
wound residuals will continue to be rated under as a muscle 
injury under 38 C.F.R. § 4.73, Diagnostic Code 5312.  

Specific schedular criteria

Diagnostic Code 5312 deals with Muscle Group XII function and 
provides the following levels of disability for : 

Function: Dorsiflexion (1); extension of toes (2); 
stabilization of arch (3).  Anterior muscles of the leg: (1) 
Tibalis anterior; (2) extensor digitorum longus; (3) extensor 
hallucis longus; (4) peroneus tertius.

30% Severe;

20% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5312 (2004).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
See 38 C.F.R. § 4.6 (2004).

Schedular rating

As discussed above, the RO assigned has assigned a 20 percent 
evaluation for the veteran's service-connected residuals of a 
shell fragment wound to the right leg under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5312 [Muscle Group XII]. 
The Board's inquiry will therefore be directed towards the 
matter of whether a higher schedular rating is warranted.  
This involved application of the schedular criteria involving 
muscle injuries, which have been discussed above.

Under 38 C.F.R. § 4.73, Diagnostic Code 5312, a 30 percent 
evaluation is assigned for severe injuries to the proximal 
leg muscles.  A severe injury to the muscle as defined by 38 
C.F.R. § 4.56 is indicated by a through and through or deep 
penetrating wound with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
binding and scarring.  The recorded history would include 
extensive hospitalization for treatment of the wound, 
consistent complaints of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Additionally, 
there would also be objective findings of ragged, depressed 
and adherent scars indicating wide damage to muscle groups in 
the missile track; upon palpation, loss of deep fascia or 
muscle substance, or soft flabby muscles in the wound area.  
Muscles swell and harden abnormally in contraction and tests 
of strength, endurance, and coordination indicate severe 
impairment of function.  If present, further evidence of 
severe disability of muscles may include the following: x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones; 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of any entire muscle following simple 
piercing by a projectile.

In this case, there is no evidence in the service medical 
records or elsewhere that the veteran suffered a through and 
through or deep penetrating wound.  The record does not 
indicate nor does the veteran allege that his injury included 
either a shattered bone fracture or an open comminuted 
fracture.  Service medical records indicate that he presented 
as a "walking patient" with a "slight" laceration of and 
shell fragment in his right leg.  He was treated and 
released.  Thus, contemporaneous medical records portray a 
relatively minor wound, evidently treated on an outpatient 
basis, with no evidence of a through and through or deep 
penetrating wound.

Moreover, inasmuch as it appears the veteran went without 
treatment for up to 
32 years after service, there is no recorded history of 
consistent complaints of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, or uncertainty of 
movement.  Neither the examination at the time of the injury 
nor the VA examinations in 1956, 1998 or 2004 indicate 
abnormal swelling or hardening of the muscles.  The 2004 VA 
x-ray, while noting a retained metallic fragment, did not 
reveal minute multiple scattered foreign bodies, which would 
indicate intermuscular trauma and explosive effect of the 
missile.  

Finally, there is no recent medical evidence of severe muscle 
injury, as is required by 38 C.F.R. § 4.56 (2004).  There is 
no mention in the medical records of residuals of muscle 
trauma.   Additionally, both the May 2004 and November 1998 
VA examinations specifically noted that there was no 
indication of atrophy.  There is no evidence of a ragged scar 
or ulcerations; only a 2-3 cm slightly-adherent, non tender 
scar was identified by the May 2004 VA examiner.  
Neurological examinations in 1998 and 2004 were negative.  
Although there was X-ray evidence of a retained shell 
fragment, there was no evidence of multiple scattered foreign 
bodies indicative of intermuscular trauma.  Further, the 
December 2002 private medical record offered only 
radiographic evidence of right knee osteoarthritis and a 
singular area of retained foreign body.  

In short, for reasons expressed in detail by the Board 
immediately above, it is concluded that the evidence of 
record indicates that the veteran does not meet the criteria 
to warrant a 30 percent disability evaluation because a 
severe injury has not been demonstrated.  See 38 C.F.R. 
§ 4.56 (2004).

DeLuca considerations

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  

The May 2004 VA examiner noted that there was no active or 
passive limitation on range of motion but that there was 
slight to moderate pain on full range of motion.  In 1998 VA 
examiner noted the veteran's complaints of pain and found 
that such limited his range of motion from 110 to 140 
degrees.  The Board finds that these examinations do not show 
that the veteran's of pain significantly limits the 
functionality or range of motion of his leg.  As discussed 
above, under either Diagnostic Code 5260 or 5261, the 
limitation of range of motion demonstrated would not be 
compensable.   

Moreover, the November 1998 VA examination report 
specifically indicated that weakness or of the right leg was 
not present.  The May 2004 examiner also did not find 
weakness and also found that there was no incoordination or 
any additional loss of range of motion through repeated use.  

Accordingly, for the reasons stated above, the Board finds 
that an additional disability rating may not be assigned 
under 38 C.F.R. § 4.40, 4.45, and/or 4.59.

Esteban considerations

It is possible for separate disabilities of arising from a 
single injury to be separately rated.  See 38 C.F.R. § 4.25 
(2004); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately].  

The veteran's principal contention, expressed in a letter 
from his attorney to the Board dated January 21, 2003, 
appears to be that consideration should be warranted x-ray 
evidence of osteoarthritis of the right knee joint and that 
the disability be rated under Diagnostic Code 5003.  See the 
attorney's letter, page 2.  Although for reasons expressed 
above the Board does not believe that arthritis is the 
veteran's chief complaint, the Board does believe that a 
separate disability rating may be assigned for arthritis 
under 38 C.F.R. § 4.25 and Esteban.   

The Board notes in passing that when this matter was 
previously before the Board in March 2001 there was not of 
record any x-ray evidence of arthritis.  The only indication 
of arthritis at that time consisted of March 1988 private 
medical opinion providing a diagnosis of bilateral rheumatoid 
arthritis in the veteran's knees.  However, pursuant to the 
April 2002 Joint Motion, additional evidentiary development 
has resulted in arthritis of the veteran's right knee has now 
been identified by x-ray.  Specifically, a May 2004 VA 
radiographic report suggested that there was present post-
traumatic arthritis of the right knee, a diagnosis of which 
was to be confirmed by the examining physician.  The VA 
examiner diagnosed "post traumatic arthritis, right knee 
likely related to the SFW, with RMFB which is located in 
right knee area."      

Both the December 2002 private medical records and the May 
2004 VA examination indicate that the veteran has been 
diagnosed with arthritis of the right knee, characterized as 
osteoarthritis by the private examiner and post-traumatic 
arthritis by the VA examiner.  Based on the diagnosis, 
history and current findings, the Board concludes that the 
veteran's left knee arthritis, which is confirmed by recent 
x-rays, comprises a disability which is separate and distinct 
from the service-connected muscle injury.  Assignment of 
separate ratings is therefore appropriate under 38 C.F.R. 
§ 4.25; See Esteban, supra.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion.

See also 38 C.F.R. § 4.45 [the knee is considered to be a 
major joint].  

Thus, under Diagnostic Code 5003, arthritis of a joint, 
including a knee, is ordinarily rated based on limitation of 
motion.  However, as discussed by the Board above, the 
demonstrated limitation of motion of the veteran's right knee 
is noncompensable under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  Where, as here, the range of motion is 
noncompensable and there is x-ray evidence of arthritis, a 10 
percent rating is maximum rating allowed under the provisions 
of Diagnostic Code 5003.  

In short, since there is demonstrated x-ray evidence of 
arthritis in the right knee, but no related limitation of 
motion, the Board finds that the veteran's right knee 
disability should be afforded a separate 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The Board additionally concludes that DeLuca factors, 
discussed above, are not for application in connection with 
the veteran's arthritis.  That is, there is of record no 
objective medical evidence documenting fatigue, 
incoordination, weakness or any other factor which would 
justify the assignment of additional disability under 
38 C.F.R. §§ 4.40, 4.45 and/or 4.59.

The Board additionally observes in passing that although a 
small scar on the left knee is present, a separate disability 
rating is not called for.  The scar was carefully evaluated 
in May 2004.  Physical examination identified a healed scar, 
1 1/2 cm by 1 1/4 cm.  It was not tender or painful.  The 
examiner characterized the scar as being slightly lighter in 
color than the surrounding skin.  The Board has reviewed an 
unretouched color photograph which was taken in connection 
with the recent VA examination.  The scar is barely 
noticeable; indeed, the scar had to be pointed out in the 
photos.  It is clear that the scar, if separately rated, 
would be rated noncompensably disabling.  Assignment of a 
separate rating for such a scar would not avail the veteran.  
The veteran and his representative have not suggested that a 
separate rating for the scar would be appropriate.  

In short, for reasons stated above, the Board concludes that 
assignment of a separate 10 percent rating for the veteran's 
right knee arthritis, which is manifested by x-ray findings 
of arthritis but without limitation of motion to such degree 
as to warrant a disability rating in excess of 10 percent, is 
warranted.  The other residuals of the veteran's service-
connected shell fragment wound residuals specifically the 
slight loss of range of motion, retained shell fragment, scar 
and subjective complaints of pain, will continue to be rated 
20 percent disabling under Diagnostic Code 5312 for reasons 
expressed above.  


ORDER

Entitlement to an increased evaluation in excess of the 
currently assigned 20 percent for the veteran's service-
connected muscle injury shell fragment wound residuals under 
Diagnostic Code 5312 is denied.  

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  To that extent, the appeal is allowed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



